Blatchford, C. J.
The first exception specified that the matter excepted to is impertinent, not that it is scandalous. The hill alleges that the decision in the suit against Force was made “after full consideration.” The answer, denies that it was made after full consideration, and then proceeds to allege that it was, “on the contrary,” made under certain alleged circumstances,, which, if proved, would go to show that it was not made after full consideration. But there is nothing in the circum,stances alleged which makes the allegation scandalous, or which contains any imputation on the court. The matter excepted to is neither impertinent nor scandalous.
The second exception is for insufficiency, and seems to be based on the idea that while the bill alleges substantially that the defendants have used the process claimed in the first claim of the patent, the answer does not specifically deny that allegation. But the answer expressly denies that the defendants have practiced the invention described in the first claim.
The exceptions are overruled, with costs.